UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL,
INC., a Florida corporation,

Plaintiff,
ve Case No .: 3:17-cv-1054-J-32JRK
DINA KLEMPF SROCHI, as
Trustee of the LAURA JEAN

KLEMPF REVOCABLE TRUST, a
Georgia Trust,

Defendant. .

 

DINA KLEMPF SROCHI, as Trustee of

the LAURA JEAN KLEMPF REVOCABLE
TRUST, a Florida Trust, and DENNIS J.
BLACKBURN, as Assistant Trustee of

the JEAN KLEMPF TRUST, a Florida Trust,

Counterclaim Plaintiffs,

Vv.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, and KEVIN JACQUES
KLEMPF,

Counterclaim Defendants.

 

ACTIVE 11387850.1 ]
AFFIDAVIT PURSUANT TO RULE 53(b)(3)
STATE OF FLORIDA _ )
COUNTY OF DUVAL ~

Michael G. Tanner, having been first duly sworn, deposes, declares and
says:

1. Tam an attorney licensed to practice law in the State af Florida and
am a member in good standing of the bar of the United States District Court for the
Middle District of Florida. My law practice is located primarily in the City of
Jacksonville, Duval County, Florida, and my primary current residence is in Duval
County Florida. I am over twenty-one (21) years of age, and J am competent to
testify as to the matters set forth herein.

2. I have received and reviewed this Court’s Order of November 7, 2019
appointing me as Special Master to oversee discovery in this matter (ECF 179),
| subject to the filing of an affidavit pursuant to Fed. R. Civ. P. 53(b)(3).

3, I have reviewed 28 U.S.C. § 455 and state that there is no ground for
my disqualification under such statute, or on any other basis known to me.

4. Iam prepared to undertake the duties assigned me by the Court in this
case.

FURTHER AFFIANT SAYETH NAUGHT.

ACTIVE 11387850.1 2
I declare under the penalty of peer

  
    

YAEL G. TANNER
Sworn to and subscribed before me thie’ / / thy. of November, 2019, by
Michael G. Tanner who took an oath administered by me and is personally known

to me.

(NOTARY SEAL)

 

“RKeveceg [\\, Fraziey
Type/Print Name of Notary

 

 

Commission Number (if not on Seal)

My Commission Expires:

ACTIVE 11387850.1 3
